On Rehearing.
PER CURIAM.
It may be conceded that a partnership is not, ipso facto, dissolved by the seizure of the interest of one of the members. In the instant cáse, the seizure appears to have been maintained quod the plantation upon which the operations of the firm were conducted and was set aside only as to the crop and the movables which had been placed upon the plantation by the partnership. Apart from this, and without reference to the question of dissolution, vel non, we are of opinion that the petition discloses a cause of action. The rehearing is accordingly; refused.